ON REHEARING.
On motion for rehearing we have again gone over the questions for adjudication presented by the record in this case, and have concluded to reverse the judgment and remand the cause that plaintiff: may by amended petition make the heirs of Socrates Newman, including the defendant, in his individual capacity as well also as in his capacity as executor and trustee tinder the will of Socrates Newman, parties defendant: Eor the purpose, in one count in the petition, of having another trustee appointed in place of the deceased trustee and *416divesting any possible interest that they may have in their own right in the property in question, and for the purpose, in another count, of divesting Lewis E. Newman of any interest or right he may have as executor or trustee under said will, so that the rights of all the parties interested may be adjusted in this one action.
We, therefore, reverse the judgment and remand the cause to be proceeded with in accordance with the views herein expressed.
Gantt, P. J., concurs; Sherwood, J., absent.